THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN LANDAU,
Plaintiff, :
V. ; 3:15-CV-1327
(JUDGE MARIANI)
MARIROSA LAMAS, et al.,
Defendants.
_— ORDER
AND NOW, THIS [= | DAY OF AUGUST, 2019, upon de novo review of
Magistrate Judge Carlson's Report and Recommendations (“R&Rs”) (Doc. 203, Doc. 204,
Doc. 205), for the reasons set forth in the R&Rs and this Court's accompanying
Memorandum Opinions, IT IS HEREBY ORDERED THAT:

1. With respect to the R&R (Doc. 205) regarding Defendants’ first motion for
summary judgment (Doc. 170) on the grounds of failure to exhaust administrative
remedies:

a. DOC Defendants’! Objections (Doc. 213) are OVERRULED for the

reasons set forth in this Court's accompanying Memorandum Opinion.

b. The R&R (Doc. 205) is ADOPTED.

 

“DOC Defendants” are Marirosa Lamas, Steven Glunt, Tammy Ferguson, Mark Garman, Bobbi Jo
Salamon, Eric Tice, Lieutenant Hoover, Lieutenant Vance, Jack O. Evans, Michael Dooley, Joanne Gallo,
Lieutenant Drew Young, Sergeant Mark Harpster, Sergeant Tommy Rogers, Corrections Officer Stacie
Bumbarger, Corrections Officer Matthew Foster, Corrections Officer Lucas Nicholas, Corrections Officer
Cienfuegos, Corrections Officer Brandon Snyder, and Corrections Officer Trainee Miller. “Defendants”
include all defendants (i.e., DOC Defendants and Defendant Rebecca Amber Zong).
c. Defendants’ first motion for summary judgment (Doc. 170) is DENIED.

2. With respect to the R&R (Doc. 203) regarding Defendants’ second motion for
summary judgment (Doc. 174) on the grounds of the affirmative defenses of
consent and qualified immunity:

a. DOC Defendants’ Objections (Doc. 207) are OVERRULED for the
reasons set forth in this Court's accompanying Memorandum Opinion.

'b. The R&R (Doc. 203) is ADOPTED.

c. Defendants’ second motion for summary judgment (Doc. 174) is DENIED.

3. With respect to the R&R (Doc. 204) regarding DOC Defendants’ third motion for
summary judgment (Doc. 178):

a. Plaintiff's Objections (Doc. 219) are OVERRULED for the reasons set
forth in this Court's accompanying Memorandum Opinion.

b. DOC Defendants’ Objections (Doc. 211) are SUSTAINED IN PART AND
OVERRULED IN PART as fully set forth in this Court’s accompanying
Memorandum Opinion.

c. The R&R (Doc. 204) is ADOPTED IN PART AND NOT ADOPTED IN
PART; specifically, DOC Defendants’ third motion for summary judgment
(Doc. 178) is GRANTED IN PART AND DENIED IN PART as follows:

i. DOC Defendants’ third motion for summary judgment is GRANTED

with respect to Plaintiffs Eighth Amendment deliberate indifference
claim (Count Il) as to Defendants Harpster, Snyder, Vance, Tice,
Hoover, Lamas, Glunt, Ferguson, Garman, Salamon, Evans,
Dooley, Gallo, and Young and DENIED as to Defendants Rogers,
Bumbarger, Nicholas, Cienfuegos, Foster, and Miller. Judgment is
hereby entered IN FAVOR OF Defendants Harpster, Snyder,
Vance, Tice, Hoover, Lamas, Glunt, Ferguson, Garman, Salamon,
Evans, Dooley, Gallo, and Young on Count Ii and AGAINST

Plaintiff on Count II with respect to these fourteen defendants.

i. DOC Defendants’ third motion for summary judgment is DENIED

with respect to Plaintiffs Fourteenth Amendment invasion of
privacy claim (Count Ill).

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiffs Fourth and Eighth Amendment failure-to-
intervene claim (Count V) as to Defendants Harpster and Snyder
and DENIED as to Defendants Rogers, Bumbarger, Nicholas,
Cienfuegos, Foster, and Miller. Judgment is hereby entered IN
FAVOR OF Defendants Harpster and Snyder on Count V and
AGAINST Plaintiff on Count V with respect to these two

defendants.
iV.

Vi,

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiffs Fourth and Eighth Amendment failure-to-
supervise claim (Count VI) as to Defendants Lamas, Glunt,
Ferguson, Harpster, Garman, and Salamon and DENIED as to
Defendant Rogers. Judgment is hereby entered IN FAVOR OF
Defendants Lamas, Glunt, Ferguson, Harpster, Garman, and
Salamon on Count VI and AGAINST Plaintiff on Count VI with
respect to these six defendants.

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiffs Fourth and Eighth Amendment failure-to-
train claim (Count VII) as to all named defendants (Garman,
Salamon, Evans, Dooley, Gallo, and Young). Judgment is hereby
entered IN FAVOR OF all named defendants (Garman, Salamon,
Evans, Dooley, Gallo, and Young) and AGAINST Plaintiff on Count
VIL.

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiffs Fourteenth Amendment equal protection
claim (Count IX) as to all named defendants (Lamas, Glunt,
Ferguson, Tice, Hoover, Vance, Evans, Dooley, Gallo, Young,

Salamon, Garman, Harpster, and Rogers). Judgment is hereby
Vil.

viii.

entered IN FAVOR OF all named defendants (Lamas, Glunt,
Ferguson, Tice, Hoover, Vance, Evans, Dooley, Gallo, Young,
Salamon, Garman, Harpster, and Rogers) and AGAINST Plaintiff
on Count IX.

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiff's intentional infliction of emotional distress
(“IIED”) claim (Count XIV) as to all DOC Defendants (Glunt,
Ferguson, Tice, Hoover, Vance, Harpster, Rogers, Salamon,
Bumbarger, Foster, Nicholas, Cienfuegos, and Miller). For the
reasons stated in the accompanying Memorandum Opinion,
summary judgment with respect to the IIED claim is also granted to
Defendant Zong. Judgment is hereby entered IN FAVOR OF all
named defendants (Glunt, Ferguson, Tice, Hoover, Vance,
Harpster, Rogers, Salamon, Bumbarger, Foster, Nicholas,
Cienfuegos, Miller, and Zong) and AGAINST Plaintiff on Count
XIV.

DOC Defendants’ third motion for summary judgment is GRANTED
with respect to Plaintiffs defamation claim (Count XV) and invasion
of privacy claim (Count XVI) as to all DOC Defendants (Rogers,

Bumbarger, Foster, Nicholas, Cienfuegos, and Miller). Judgment
is hereby entered IN FAVOR OF all DOC Defendants (Rogers,
Bumbarger, Foster, Nicholas, Cienfuegos, and Miller) and

AGAINST Plaintiff on Counts XV and XVI.

4. Based on the disposition of the R&Rs and motions for summary judgment as

described above, the following claims against the following Defendants remain

for trial:

a.

Count | — Violation of Eighth Amendment (sexual assault) against
Defendant Zong.

Count II - Violation of Eighth Amendment (deliberate indifference) against
Defendants Zong, Rogers, Bumbarger, Nicholas, Cienfuegos, Foster, and
Miller.

Count III — Violation of Fourteenth Amendment (invasion of privacy)
against Defendants Zong, Rogers, Bumbarger, Nicholas, Cienfuegos,
Foster, and Miller.

Count IV - Violation of Fourth Amendment (unreasonable search and
seizure) against Defendant Zong.

Count V - Violation of Fourth and Eighth Amendments (failure to
intervene) against Defendants Rogers, Bumbarger, Nicholas, Cienfuegos,

Foster, and Miller.
f. Count VI - Violation of Fourth and Eighth Amendments (failure to
supervise) against Defendant Rogers.

g. Count XII —- Sexual Assault claim against Defendant Zong.

h. Count XIll - Sexual Battery claim against Defendant Zong.

i. Count XVI —- Invasion of Privacy claim against Defendant Zong.

9. A telephone conference to schedule the above-captioned matter for trial shall be

held on Monday, August 12, 2019, at 11:00 a.m. Plaintiff's counsel is
responsible for arranging the call to (570) 207-5750, and all parties should be

ready to proceed before the undersigned is contacted.

SV cnt

Robert D. Marian
United States District Judge
